DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7,9-15,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrade to (US20120117423)  in view of Gopal to (US20170039063)
Regarding claims 1,9,17 Andrade teaches network interface controller (NIC), (see, paragraph [0100]), comprising: a network interface to receive a request for an operation from a remote device; (see, paragraph[0037];and figure.5) and an operation management logic block to: determine whether the operation has been previously executed by the network interface controller; (see, paragraph [0037];and figure.5)
in response to determining that the operation has previously been executed, obtain
 an outcome of the operation from the data structure; (see, paragraph [0037];and figure.5) and
generate a response comprising the obtained outcome for responding to the request(see, paragraph [0037];and figure.5)
Andrade does not explicitly teach a storage management logic block to store, in a local data structure, outcome of operations executed by the network interface controller

However, Gopal teaches a storage management logic block to store, in a local data structure, outcome of operations executed by the network interface controller(paragraphs [0041],[0043], data structure is used to store an out put of each previously executed)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to enable the system of Andrade and include a storage management logic block to store, in a local data structure, outcome of operations executed by the network interface controller, as suggested by Gopal. This modification would benefit the system as a design choice.

Regarding claims 2,10 Andrade teaches The network interface controller of claim 1, wherein the operation management logic block is further to determine whether the operation has been previously executed based on a sequence number of the operation and an expected sequence number (see, paragraphs [0029]-[0030]; and figure.3A).
Regarding claims 3,11,18 Andrade teaches The network interface controller of claim 1, wherein the operation management logic block is further to determine whether the operation is a non-idempotent operation based on  an indicator in the request (see, paragraph [0028]).
Regarding claims 4,12  Andrade teaches The network interface controller of claim 1, wherein, in response to determining that the operation has previously not been executed, the operation management logic block is further to execute the operation to generate the outcome (see, paragraph [0038];and figure. 5).
Regarding claims 5,13,19 Andrade and Gopal teaches The network interface controller of claim 4, wherein the storage management logic block is further to store the generated outcome in the data structure (Gopal, see, paragraph [0041]).
Regarding claims 6,14 Andrade teaches The network interface controller of claim 1, wherein the storage management logic block is further to: identify an acknowledgment associated with a sequence number in the request; (see, paragraph [0030]); and remove a set of outcomes from the data structure based on the acknowledgment (see, paragraph,[0030]).
Regarding claims 7,15,20 Andrade and Gopal teaches The network interface controller of claim 1, wherein the operation is among a set of sequential operations that are to be executed in order (Gopal ,see, paragraph,[0017]).

Claim(s) 8,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrade to (US20120117423)  in view of Gopal to (US20170039063) further in view of McKelvie to (US20170371778)

Regarding claims 8,16 The combination of Andrade and Gopal does not explicitly teach wherein the operation corresponds to a remote direct memory access (RDMA) command
However, McKelvie teaches wherein the operation corresponds to a remote direct memory access (RDMA) command (see, paragraph, [0087];and figure.13)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to enable the system of the combination of Andrade and Gopal include wherein the operation corresponds to a remote direct memory access (RDMA) command, as suggested by McKelvie. This modification would benefit the system as a design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461